AMENDMENT
TO
LETTER AGREEMENT

THIS AMENDMENT to LETTER AGREEMENT (this “Amendment”) is made July 23, 2012, by
and between Harris Corporation, a Delaware corporation (“Harris”) and Howard L.
Lance, an individual (“Lance”).

R E C I T A L S

Harris and Lance are parties to that certain agreement dated as of October 8,
2012 (the “Letter Agreement”). Harris and Lance desire to amend the Letter
Agreement as set forth herein.

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Amendment to the Letter Agreement.

(a) Section 3 titled: “Advisory Services.”

The first sentence of Section 3 of the Letter Agreement is hereby amended to
read in its entirety as follows:

“During the period from January 1, 2012 through July 15, 2012, you shall serve
in the role of Special Advisor.”

(b) Section 3 titled: “Advisory Services.”

The following sentence is added to the end of Section 3 of the Letter Agreement:

“Following July 15, 2012, you shall cease to be a Special Advisor to the Company
and your obligations and the obligations of the Company under this Section 3
shall terminate and be of no further force and effect.”

(c) Section 4.1(d) titled: “Advisory Fees.”

Section 4.1(d) of the Letter Agreement is amended and restated in its entirety
to read as follows:

“(d) Advisory Fees. For your services as Special Advisor, you shall receive
advisory fees at the annual rate of $250,000, payable in substantially equal
monthly installments, it being acknowledged and agreed that the advisory fees
payable to you for the period from January 1, 2012 through July 15, 2012, shall
be an aggregate amount of $135,417, representing payment in full for your role
as Special Advisor for such period.”

3. Effectiveness. This Amendment shall be effective as of July 15, 2012.

4. Counterparts. This Amendment may be executed in two or more counterparts
(including by means of telecopied signature pages), all of which shall be
considered one and the same agreement.

5. No Other Amendment. Except as expressly set forth in this Amendment, no other
amendment or modifications are made to any other provisions of the Letter
Agreement, and the Letter Agreement shall remain in full force and effect, as
amended hereby, and so amended, Lance and Harris hereby reaffirm all of their
respective rights and obligations thereunder.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to
Letter Agreement as of the date first written above.

          HARRIS CORPORATION                                     
By: /s/ Jeffrey S. Shuman
   
 
   
Name: Jeffrey S. Shuman
   
Title: Senior Vice President
   
Chief Human Resources and
   
Administrative Officer
                              
 
   
 
   
/s/ Howard L. Lance
   
 
   
Howard L. Lance, Individually

